     Case 8:18-bk-13324-CB       Doc 154 Filed 03/11/19 Entered 03/11/19 13:48:03                  Desc
                                   Main Document Page 1 of 2


 1 Eric J. Fromme, SBN 193517
   Theodora Oringher PC
 2 535 Anton Boulevard, Ninth Floor
   Costa Mesa, CA 92626                                                 FILED & ENTERED
 3 Tel: 714-549-6200
   Fax: 714-549-6201
 4 efromme@tocounsel.com                                                      MAR 11 2019

 5                                                                       CLERK U.S. BANKRUPTCY COURT
   Attorneys for Ruby’s Franchise Systems, Inc.,                         Central District of California
                                                                         BY le         DEPUTY CLERK
 6 Debtors and Debtors-in-Possession

 7
                                                                   CHANGES MADE BY COURT
 8                              UNITED STATES BANKRUPTCY COURT

 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11 In re                                              Case No. 8:18-bk-13324-CB

12 RUBY’S FRANCHISE SYSTEMS, INC., a                  Chapter 11
   California corporation,
13                                                    ORDER GRANTING DEBTOR’S
                  Debtor and                          MOTION TO (A) EXTEND THE TIME
14                Debtor-in-Possession                PERIODS DURING WHICH THE
                                                      DEBTOR HAS THE EXCLUSIVE RIGHT
15                                                    TO FILE A PLAN AND TO SOLICIT
                                                      ACCEPTANCES THEREOF PURSUANT
16                                                    TO SECTION 1121(D) OF THE
                                                      BANKRUPTCY CODE; and
17                                                    (B) GRANT RELIEF FROM DEADLINE
                                                      TO FILE A PLAN
18

19                                                     Date:        February 27, 2019
                                                       Time:        10:00 a.m.
20                                                     Courtroom:   5D
                                                       Address:     411 West Fourth Street
21                                                                  Santa Ana, CA 92701

22

23

24

25

26         A hearing was held on February 27, 2019, at 10:00 a.m., before the Honorable Catherine E.
27 Bauer, United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at

28 411 West Fourth Street, Santa Ana, California, on Debtor’s Motion To (A) Extend The Time Periods
     Case 8:18-bk-13324-CB       Doc 154 Filed 03/11/19 Entered 03/11/19 13:48:03                 Desc
                                   Main Document Page 2 of 2


 1 During Which The Debtor Has The Exclusive Right To File A Plan And To Solicit Acceptances Thereof

 2 Pursuant To Section 1121(D) Of The Bankruptcy Code; and (B) Grant Relief From Deadline To File A

 3 Plan filed January 3, 2019 as Docket #99 (the “Motion”).

 4         The Court having read and considered the Motion, noted the opposition and reply, heard the

 5 statements of counsel and with good cause shown,

 6         IT IS ORDERED:

 7         A.      The Motion is granted without prejudice as to the Debtor’s ability to seek further extensions

 8 of the exclusivity periods;

 9         B.      The Debtor’s exclusive period to file a plan is extended through and including April 25,

10 2019; and

11         C.      The Debtor’s exclusive period for soliciting and obtaining acceptances of such plan is

12 extended through and including June 24, 2019.

13                                                        ###

14

15

16

17

18

19

20

21

22

23
          Date: March 11, 2019
24

25

26
27

28


                                                      2
